Citation Nr: 1217717	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  08-02 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating greater than 70 percent for posttraumatic stress disorder (PTSD) from May 5, 2008.  

2.  Entitlement to a rating greater than 70 percent for PTSD prior to May 5, 2008.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 5, 2008.  


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from August 1970 to May 1973

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In October 2009, the Board issued a decision granting a 70 percent rating for PTSD for the entire appellate period (from April 7, 2006, forward).  The Veteran appealed the denial of a total disability rating to the United States Court of Appeals for Veterans Claims (Court).  In an April 2010 Joint Motion for Remand (JMR), the parties requested that the October 2010 decision be vacated and remanded "to the extent that it denied the appellant's claim for a rating in excess of 70 percent for [PTSD]" and neglected to consider entitlement to a TDIU.  In an April 2010 Order, the Court granted the JMR, vacating and remanding the Board's decision for compliance with the instructions in the joint motion. 

 In February 2011, the Board issued a decision denying entitlement to a rating greater than 70 percent for PTSD or a TDIU prior to May 5, 2008.  The Veteran appealed the denial of a total disability rating prior to May 5, 2008, to the Court.  In a November 2011 Order, the Court granted a JMR, vacating and remanding the Board's decision with respect to the denial of a total disability rating prior to May 5, 2008.   In the same February 2011 decision, the Board remanded the issues of entitlement to a rating greater than 70 percent for PTSD and entitlement to a TDIU from May 5, 2008.  VA subsequently granted a TDIU, effective May 5, 2008.  Thus, the issue of entitlement to a TDIU from May 5, 2008, is no longer before the Board.  

After the case was certified to the Board, the Veteran submitted additional evidence that had not been considered by the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 (2011) is not necessary, however, as the Veteran waived RO consideration of the evidence.  See April 2012 representative statement.



FINDINGS OF FACT

1.  In December 2011, the Veteran, via his representative, withdrew his appeal for a total disability rating for PTSD from May 5, 2008.  

2.  The Veteran was not been totally impaired by PTSD at any time prior to May 5, 2008.

3.  The Veteran has a combined rating of 70 percent, and the evidence suggests that the service-connected psychiatric disability is of such nature and severity as to prevent the Veteran from obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal with respect to the issue of a rating greater than 70 percent for PTSD from May 5, 2008, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for a rating greater than 70 percent disability for PTSD prior to May 5, 2008, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2011).

3.  The criteria for a TDIU prior to May 5, 2008 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).

In December 2011, the Veteran's representative submitted a statement expressing the Veteran's desire to withdraw his appeal of the issue of entitlement to a total disability rating for PTSD from May 5, 2008.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue, and it must be dismissed.

Increased Rating

The Veteran seeks either a TDIU or a total rating for PTSD for the period prior to May 5, 2008.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating (such as in this case), consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will thus consider entitlement to "staged ratings."

The evidence documents the Veteran's endorsement of symptoms including nightmares, flashbacks, intense anger, irritability, anxiety, sadness with occasional crying episodes, panic attacks, social isolation, feelings of detachment and estrangement, increased arousal, insomnia, paranoia, and hypervigilance.  He has also reported that he has lost numerous jobs due to his PTSD symptoms.  The Veteran is married, and he reportedly maintains good relationships with his wife and children.  

An April 7, 2006, VA treatment record reflects the examiner's determination that the Veteran's PTSD was "severe" and markedly impacted his interpersonal and occupational relationships.  The examiner assigned a global assessment of functioning score of 40, which corresponds to a finding of some impairment in reality testing or communication, or major impairment in several areas, such as work, family relations, judgment, thinking, or mood.  The examiner noted that the Veteran was unemployable but did not provide an opinion as to the cause of the unemployability, though he did note that the Veteran was currently unemployed due to his PTSD symptoms.  

An April 18, 2006 correspondence from Dr. JRC, a family practitioner, establishes that the Veteran had been a patient since October 1993.  The physician indicated that although the Veteran's symptoms were "fairly well controlled on medications" "most days," there were times/episodes that his symptoms were "debilitating."  The physician added that "most day[s] [the Veteran] functions at a pretty good level, but there are periods his symptoms are overwhelming," which has " forced [the Veteran] to change jobs several times."  

April 28, 2006, and May 17, 2006, VA treatment records reflect determinations that the Veteran's life "continue[d] to be significantly restricted by PTSD" symptoms, particularly avoidant behaviors.  The records indicate that the Veteran's thinking was organized and abstract, insight and judgment were good, and the Veteran was not suicidal, homicidal, manic, or psychotic.  

A May 2007 VA examination record reflects the Veteran's history that he was terminated from his full-time position in June 2006 for not doing his job in a timely manner.  He estimated that he had missed work 10 to 12 days per year because of his PTSD symptoms prior to his termination.  The Veteran reported new symptoms including obsessional checking of locks, and auditory hallucinations, and he reported making a suicidal gesture due to lack of money and difficulty finding a job.  The examiner noted that the Veteran was extremely difficult to follow during the course of the examination and that it appeared difficult for the Veteran to respond directly to specific questions.  The examiner determined that the Veteran was able to engage in a normal range and variety of activities of daily living without interruption of his typical daily routine, noting that the Veteran reported that he enjoyed horseback riding for leisure.  The examiner also determined that the Veteran's thought processes were logical, coherent, and relevant and that the Veteran was an attractive, articulate, verbal, and cooperative individual who exhibited good social skills and seemed intelligent.  Speech was well understood; fund of general information was good; reasoning was good; verbal comprehension was good; concentration was excellent; and the Veteran was fully oriented.  Affect was flat and blunted, and the Veteran appeared distressed.  The Veteran reported poor short-term memory and his sensorium was cloudy.  The examiner noted again that the Veteran appeared to become disorganized during the course of the interview.  However, the examiner found the thought disorganization was incompatible with the high level of intelligence, concentration, and immediate memory.  The examiner explained that although the Veteran appeared anxious and frantic and preoccupied, his concentration and immediate memory scores showed actual intellectual functioning was excellent.  Thus, the examiner believed the Veteran was not unemployable because of his mental condition.  The examiner diagnosed the Veteran with PTSD and mood disorder secondary to general medical condition and assigned GAF score of 50, which corresponds to serious symptoms or any serious impairment in social, occupational, or school functioning.  The examiner also found that the Veteran had a borderline personality disorder, noting that such individuals tend to become extremely depressed and agitated and may be at times prone to suicidal ideation and gestures.  The examiner again noted that the Veteran's conversation was difficult to follow and that he superficially seemed as if he might be having some intense anxiety causing his conversation to be disorganized, though actual concentration and immediate memory was "very good."  

Outpatient VA mental health records dating in September 2007 show that the Veteran began to seek additional treatment for his PTSD because of worsening symptoms. He reported that he feared his marriage might be in jeopardy because of increased levels of anger and agitation.  However, he still described his marriage as "ok."  He also reported that he put a gun to his head, apparently in approximately May 2007, and that he was no longer fishing, hunting, or horseback riding like he used to.  The Veteran reported that he was unemployed and indicated that his anger problems had caused difficulties at work and that his decreased motivation and apathy had prevented him from being promoted. The clinician assessed the Veteran with severe PTSD and assigned a GAF of 55, which corresponds to a finding of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

October 2007 VA mental health records indicate that the Veteran's wife reported that the Veteran was calmer, "less mad," and sleeping better. Examination revealed intact insight and judgment and no suicidal or homicidal ideation.  The examiner noted "some improvement" in the Veteran.  

An October 2007 Vet Center treatment record reveals the Veteran's history of occupational instability after separating from service:  he explained that he would be on a job for 2-3 years and then "do something wrong." He added that his last boss and others were afraid of him. 

December 2007 VA treatment records show that the Veteran presented with a new symptom of panic attacks, which he indicated first onset in 1988. The Veteran reported that he felt 20 to 30 percent improved; he indicated that he still felt sad and "grumpy" and jumpy but was less angry.  The records indicate that the Veteran was pleasant, articulate, and fairly open and relaxed with linear thinking, intact insight and judgment, and no suicidal or homicidal ideation or psychosis.   

A February 2008 VA treatment record reflects the Veteran's history of "difficulties every [two to three] weeks' of feeling overwhelmed by his bills and wonder[ing] about committing suicide."  He reported that he was doing well with his anger but indicated that he still had constant low-grade depression.  Examination revealed that the Veteran was neatly dressed and groomed with an appropriate affect and intact insight and judgment.  The examiner noted that the Veteran was not psychotic/suicidal/homicidal.  

A May 2008 statement from the Veteran reports his history of "strong thoughts of suicide" in the past few years.  He indicated that he was "not sure what has stopped [him] except for the strong love [he has] for his wife."  He also reported that he was unable to keep a job because of an impairment in concentration.  

An April 2012 statement from a private psychiatrist indicates that the psychiatrist had reviewed the claims file and interviewed the Veteran.  The psychiatrist reported his opinion that the Veteran had "clearly been unable to maintain any employment since January 2006," due to "irritability, intrusive thoughts, anger, reactivity, hypervigilance, altered concentration, and steady decline in his capacity to function in even the most basic of social environments let alone a complex occupational setting."  The psychiatrist disagreed with the May 2007 VA examiner's determination that the Veteran was not necessarily unemployable because of PTSD, finding that the opinion was contradicted by the majority of medical evidence and itself and that the examiner's finding of personality disorder was not supported by the record.  The psychiatrist also noted that records dating in 2008 and 2010 reflect findings of unemployability based on symptoms which were present significantly as of 2006.  

PTSD

The Veteran's PTSD is presently evaluated as 70 percent disabling under the General Rating Formula for Mental Disorders (Formula).  The Formula provides a 100 percent rating for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A rating in excess of 70 percent is not warranted at any time prior to May 5, 2008.  The records contain no findings of total impairment, and although the record includes a GAF score representing a finding of "major" impairment and findings of occupational impairment, the reported symptoms and impairment do not approximate the disability picture created by the 100 percent rating.  See 38 C.F.R. § 4.126(a).  The Veteran has consistently indicated that he maintains at least an "ok" relationship with his wife and children, and there is no medical evidence of delusion, grossly inappropriate behavior, intermittent inability to perform activities of daily living, disorientation, total isolation, or  memory loss for names of close relatives, own occupation, or own name.  The Board acknowledges that the evidence includes findings of disorganized thought processes and histories of suicidal thoughts and auditory hallucinations and indicates that others have apparently reported being scared of the Veteran.  However, the evidence does not suggest that the Veteran poses a persistent danger of hurting himself or others:  he denies current suicidal or homicidal ideation or a history of violent episodes, and he has indicated that he would never act on his suicidal thoughts.  Additionally is no evidence of gross impairment in thought processes or communication--rather, thought processes and communication are generally normal-- and even assuming the hallucinations are persistent (the Veteran never describes the frequency of the hallucinations), there is no evidence of loss of contact with reality or inappropriate behavior related to these hallucinations.  In sum, the preponderance of the evidence does not suggest that the PTSD approximates total social and occupational impairment; there is no doubt to be resolved; and a higher, total, rating is not warranted for any part of the appellate period.

The Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the PTSD is manifested by impairment in functioning but those impairments are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Prior to May 5, 2008, service connection was in effect for appendectomy scar (0 percent), right orchiectomy and epididymectomy with neuralgia of the ilio-inguinal nerve (10 percent), and PTSD (70 percent), with a combined rating of 70 percent.  As the Veteran meets the threshold percentage requirements for TDIU, the only question remaining is whether there is evidence that he is unable to secure substantially gainful occupation as the result of these disabilities.  38 C.F.R. § 4.16(a).  

The Veteran has not worked since approximately January 2006.  He has indicated that he is unable to work because of the symptoms of his psychiatric disability.  

The record includes an opinion from a private psychiatrist that the Veteran was unemployable during this period and a notation from a 2006 VA medical professional that the Veteran was unemployed because of his PTSD symptoms.  The Board acknowledges that the 2007 VA examiner determined that the Veteran's psychiatric disorder did not preclude him from obtaining or maintaining employment and that the record includes findings of moderate PTSD, which suggests employability.  However, based on the probative findings of unemployability and the evidence of at least intermittently severe symptoms including angry outbursts, and resolving all doubt in favor of the Veteran, the Board finds the evidence warrants entitlement to a TDIU.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The decision above grants entitlement to a TDIU.  As such, there is no further need to discuss compliance with the duties to notify and assist with respect to this issue.  

With respect to the claim of increased rating for PTSD, substantially compliant notice was sent in June 2006 and September 2008, and the claim was readjudicated in a November 2008 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant an examination, obtained a medical opinion as to the severity of the PTSD, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.


ORDER

The appeal of the issue of entitlement to service a total disability rating for PTSD from May 5, 2008, is dismissed.  

A rating greater than 70 percent for PTSD prior to May 5, 2008, is denied.

A TDIU prior to May 5, 2008, is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


